Case 1:19-cv-23988-RNS Document 43 Entered on FLSD Docket 05/11/2020 Page 1 of 4



                             United States District Court
                                       for the
                             Southern District of Florida

   Daniel A. Gonzalez, Plaintiff,         )
                                          )
   v.                                     )
                                          ) Civil Action No. 19-23988-Civ-Scola
   Amazon.com, Inc. and Susshi            )
   International Inc., Defendants.
                           Order on Motions to Dismiss
        Now before the Court is Amazon.com, Inc.’s (“Amazon”) and Susshi
  International Inc.’s (“Susshi”) motions to dismiss the amended complaint. For
  the reasons set forth below, the Court grants the motions to dismiss (ECF Nos.
  35, 36).
        1. Background
         The Plaintiff Daniel A. Gonzalez (“Gonzalez”) filed this action against the
  Defendants pursuant to Title III of the Cuban Liberty and Democratic Solidarity
  Act (the “Helms-Burton Act” or the “Act”). (ECF No 1.) The Act creates a private
  right of action against any person who “traffics” in confiscated Cuban property.
  See 22 U.S.C. § 6082(a)(1)(A). A purpose of the Helms-Burton Act is to “protect
  United States nationals against confiscatory takings and the wrongful trafficking
  in property confiscated by the Castro Regime.” 22 U.S.C. § 6022(6).
         The Court previously dismissed the original Complaint because
  (1) Gonzalez did not sufficiently allege that he has an actionable ownership
  interest in the property and (2) Gonzalez failed to sufficiently allege that Amazon
  knowingly and intentionally trafficked in the property. (See Order on Motions to
  Dismiss, ECF No. 36.) However, the Court gave the Plaintiff leave to amend his
  allegations if he could sufficiently allege the scienter and ownership elements.
  Gonzalez subsequently filed his Amended Complaint, and the Defendants each
  filed a motion to dismiss in response.
         In his Amended Complaint, Gonzalez alleges that he is the rightful owner
  of an agricultural property in Cuba. (Am. Compl., ECF No. 29 at ¶ 22.) His
  grandfather Manuel Gonzalez Rodriguez purchased the land in 1941. (Id. at
  ¶ 10.) The Cuban government confiscated the property in 1959. (Id. at ¶ 17.) His
  grandfather passed away in December 1988, and upon his death, the subject
  property passed to Plaintiff’s father, Guido Gonzalez. (Id. at ¶ 15.) Guido
  Gonzalez became a United States citizen in November 1988, right before he
  inherited the property. (Id. at ¶ 14.) Guido Gonzalez passed away in November
Case 1:19-cv-23988-RNS Document 43 Entered on FLSD Docket 05/11/2020 Page 2 of 4



  of 2016, and upon his death, his wife Adis Gonzalez inherited the property. (Id.
  at ¶ 16.) “[G]iven her advanced age and fragile health,” she “chose to pass her
  ownership claim” to her son, the Plaintiff, Daniel Gonzalez. (Id.)
         Gonzalez could not file a claim with the Foreign Claims Settlement
  Commission under Title V of the International Claims Settlement Act of 1949
  because he was not a United States Citizen at the time the property was
  confiscated. (Id. at ¶ 23.) However, Gonzalez became a United States citizen prior
  to March 12, 1996. (Id. at ¶ 2.) According to the Amended Complaint, Susshi
  and Amazon began selling charcoal that was produced on Gonzalez’s land
  starting on January 5, 2017. (Id. at ¶ 27.) On July 22, 2019, Gonzalez sent
  Amazon written notice by certified mail to cease and desist from trafficking in
  the property. (Id.) Susshi markets the charcoal as the “[First] Cuban Export to
  the USA” and “Made from 100% Cuban Marabu.” (Id.)
     2. Legal Standard
          A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the Complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
  516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
  short and plain statement of the claim showing that the pleader is entitled to
  relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
  relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007). “But where the well-pleaded facts do not permit the court to infer more
  than the mere possibility of misconduct, the complaint has alleged—but it has
  not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
  679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A court
  must dismiss a plaintiff’s claims if she fails to nudge her “claims across the line
  from conceivable to plausible.” Twombly, 550 U.S. at 570.
     3. Analysis
         Gonzalez has still failed to sufficiently allege in his Amended Complaint
  that he has an actionable ownership interest in the property. 1 Gonzalez does not
  allege that he inherited the property before 1996 (and instead alleges that he
  inherited it sometime after November 2016), and therefore he fails to state a
  claim.


        1  Gonzalez’s failure to sufficiently allege that he has an actionable
  ownership interest is dispositive, and therefore, the Court need not address
  whether Gonzalez has sufficiently alleged that the Defendants knowingly and
  intentionally trafficked in the property.
Case 1:19-cv-23988-RNS Document 43 Entered on FLSD Docket 05/11/2020 Page 3 of 4



         “In the case of property confiscated before March 12, 1996, a United States
  national may not bring an action under [the Act] . . . unless such national
  acquires ownership of the claim before March 12, 1996.” 22 U.S.C.
  § 6082(a)(4)(B). In other words, the United States citizen filing suit must already
  own the interest in the confiscated property on March 12, 1996 when the Act
  was passed. Congress intended that this requirement prevent foreigners from
  “relocate[ing] to the United States for the purpose of using this remedy” and that
  it “eliminate any incentive that might otherwise exist to transfer claims to
  confiscated property to U.S. nationals in order to take advantage of the remedy
  created by [the Act].” Conference Report at H1660, 1996 WL 90487. Therefore,
  the Helms-Burton Act only applies to claim owners who are already United States
  citizens at the time the Act was passed on March 12, 1996. Id.
         Here, the Plaintiff’s father allegedly inherited the property from the
  Plaintiff’s grandfather in 1988, and then Plaintiff’s mother inherited the property
  from his father in November 2016. (ECF No. 29 at ¶ 16.) Sometime after the
  Plaintiff’s mother inherited the land in November 2016, she “chose to pass her
  ownership claim” to the Plaintiff. (Id.) The plain language of the statute indicates
  that these allegations are insufficient. The statute states that a United States
  national may not bring an action “unless such national” acquires an interest to
  the property before 1996. 22 U.S.C. § 6082(a)(4)(B) (emphasis added). “[S]uch
  national” plainly refers to the “United States national” who may or may not bring
  an action under the Helms-Burton Act. See Havana Docks Corporation v. MSC
  Cruises SA Co., -- F. Supp. 3d --, 2020 WL 59637, at *3 (S.D. Fla. Jan. 6, 2020)
  (Bloom, J.) (reasoning that ignoring the qualifying word “such” in interpreting a
  separate provision of the Act “would run afoul basic canons of statutory
  interpretation.”). Moreover, this interpretation of the subsection is consistent
  with its intent, which is to prevent individuals from transferring their ownership
  interest in confiscated property to a United States citizen after the Act’s
  enactment in 1996. Conference Report at H1660, 1996 WL 90487. Congress did
  not intend for those who acquired an interest in confiscated property after 1996
  to bring Helms-Burton Act claims if their property was confiscated before March
  12, 1996. Therefore, Gonzalez has failed to state a claim upon which relief may
  be granted.
         In sum, the Court grants the Defendants’ motions to dismiss (ECF Nos.
  35, 36) with prejudice. Gonzalez has had two opportunities to state a claim and
  has failed to do so, and it appears any further amendment would be futile.
  Further, Gonzalez has not requested leave to amend; nor has he indicated in his
  response to the Defendants’ motions any inclination whatsoever to do so. Wagner
  v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (“A
  district court is not required to grant a plaintiff leave to amend his complaint
Case 1:19-cv-23988-RNS Document 43 Entered on FLSD Docket 05/11/2020 Page 4 of 4



  sua sponte when the plaintiff, who is represented by counsel, never filed a motion
  to amend nor requested leave to amend before the district court.”); Avena v.
  Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at *3 (11th Cir. July 3,
  2018) (“[W]e’ve rejected the idea that a party can await a ruling on a motion to
  dismiss before filing a motion for leave to amend.”) The Court directs the Clerk
  to close this case. Any pending motions are denied as moot.
  Done and ordered, in Chambers, in Miami, Florida on May 11, 2020.


                                              Robert N. Scola, Jr.
                                              United States District Judge
